Exhibit 10.54

Strictly private and confidential

To be opened by addressee only

BY HAND

December 17, 2010

Stephen M. Merkel

75 Remsen Street

Brooklyn, New York 11201

Dear Stephen:

Reference is made to your partnership interests in BGC Holdings, L.P. (“BGC
Holdings” or the “Partnership”). Capitalized terms used but not defined herein
shall have the meanings set forth in the Agreement of Limited Partnership of BGC
Holdings, amended and restated as of March 31, 2008 (as further amended from
time to time, the “Partnership Agreement”).

You acknowledge and agree that: (i) you understand that PSUs are identical to
REUs, except that they have no Post-Termination Amount; (ii) all 150,137
non-exchangeable REUs held by you as of December 15, 2010 shall be exchanged as
soon as practicable for 150,137 non-exchangeable PSUs; and (iii) you agree that
the Partnership shall redeem 90,000 of such 150,137 non-exchangeable PSUs for a
cash payment to be determined based upon the average closing price of BGC
Partners, Inc. Class A Common Stock for the five business days immediately
following December 15, 2010, less a 2% commission fee (the “Payment”). Such
Payment shall be less all applicable taxes, deductions, and withholdings, and
payable to you as soon as practicable after such redemption.

You acknowledge and agree that the type of grant to be awarded to you (where
applicable) for future services may be PSUs or PSIs, rather than REUs or RPUs,
and such award shall at all times be subject to the terms of the applicable
grant documents under which such grant is awarded and the Partnership Agreement,
including but not limited to any cancellation provisions and restrictive
covenants contained therein. The amount of such award shall be deemed to be the
result of the number of units granted multiplied by the closing price of BGC
Partners, Inc. Class A common stock on the date of the final determination of
the award. For the avoidance of doubt, any payment, award, benefit, or loan of
money or property (including without limitation distributions in respect of such
award and the application of any distributions) (each an “Award”) pursuant
hereto or otherwise, and whether provided by your employer (“Employer”) or by
any affiliate of your employer, may be made in such currency, using such
currency exchange rates and on such terms, as shall be determined in the sole
and absolute discretion of Employer. Where Employer procures that any such Award
is provided to you by an affiliate, you agree that Employer shall be entitled to
treat such Award as being in satisfaction of any of its own obligations to you.
Nothing herein (i) shall be construed as requiring Employer to procure the grant
of any or any particular type of grant, or (ii) prevent Employer from procuring
the grant of any other type of grant of the Partnership from time to time.

You agree to execute any and all documents as required by the Partnership in
connection with executing the foregoing. This letter shall be governed by the
terms and conditions of, as well as the same venue and choice of law provisions,
governing the Partnership Agreement. You also acknowledge and agree that you
have received, and had a sufficient opportunity to review, an information
memorandum regarding the PSUs with this letter agreement, including its attached
exhibits.

This letter agreement contains the entire agreement and understanding of each of
the parties hereto with respect to the subject matter hereof, and neither party
is relying upon any promises, representations or inducements, written, oral or
otherwise, which are not set forth in this letter agreement.

 

1



--------------------------------------------------------------------------------

This letter agreement may only be treated as an offer capable of acceptance if
executed by Howard W. Lutnick on behalf of the General Partner. It may be
executed in multiple counterparts, each of which shall constitute an original,
but all of which shall constitute one agreement. Each such counterpart signature
may be delivered via telecopier or email.

Sincerely,

 

BGC HOLDINGS, L.P. By:   /s/HOWARD W. LUTNICK   Name: Howard W. Lutnick   Title:
Chairman and CEO

Accepted and Agreed:

PARTICIPANT

Signature:     /s/ STEPHEN M. MERKEL

                      Stephen M. Merkel

[Letter Agreement between BGC Holdings, L.P. and Stephen M. Merkel, dated
December 17, 2010]

 

2